DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              HAROLD HUNT,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D20-659

                               [June 3, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara Duffy, Judge;
L.T. Case No. 11-007506CF10A.

   Harold Hunt, Monticello, pro se.

   No appearance required by appellee.

PER CURIAM.

    Harold Hunt appeals the circuit court’s order denying his motion to
correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a).
We affirm without comment the court’s denial of the motion but remand
for the court to correct scrivener’s errors.

   Within its response filed in the circuit court, the State recognized that
the judgment was incorrect. Appellant’s convictions for sexual battery
upon a child are capital felonies, § 794.011(2)(a), Fla. Stat. (2011), and his
conviction for lewd and lascivious molestation is a life felony, §
800.04(5)(b), Fla. Stat. (2011). They are not first-degree felonies as
presently set forth in the judgment.

   Although we affirm the order denying appellant’s motion, we remand
with directions that the scrivener’s errors be corrected. See Lucas v. State,
247 So. 3d 23, 24 (Fla. 4th DCA 2018); Sweeney v. State, 138 So. 3d 1095,
1095 (Fla. 4th DCA 2014). Appellant’s presence is not required for these
corrections. See Lucas, 247 So. 3d at 24 (citing Sweeney, 138 So. 3d at
1095).
  Affirmed; remanded to correct scrivener’s errors in appellant’s judgment.


MAY, CONNER and KUNTZ, JJ., concur.

                          *         *         *

  Not final until disposition of timely filed motion for rehearing.




                                    2